                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                           Civil Action No. 5:20-CV-612-D

 Justin J. White,

                               Plaintiff,
                                                  Defendant’s 12(b)(6) Motion to Dismiss for
      v.
                                                          Failure to State a Claim
 NC Special Police, LLC,

                               Defendant.


       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant NC Special

Police LLC (“Defendant”) respectfully moves for an order dismissing Plaintiff’s complaint in its

entirety for failure to state a claim upon which relief can be granted. In support of this motion,

Defendant submits its accompanying Memorandum of Law. If the Court in its discretion deems

it appropriate, Defendant respectfully requests leave to move for attorney’s fees pursuant to N.C.

Gen. Stat. §75-16.1(2).



Respectfully submitted,

       This the 28th day of January, 2021.

                                     Vennum PLLC

                                               By:       ​/s/ Elizabeth Vennum
                                                         N.C. State Bar No. 49747
                                                         Vennum PLLC
                                                         8510 McAlpine Park Drive, Suite 210
                                                         Tel. (980) 338-0111
                                                         Fax (980) 228-9728
                                                         Counsel for Defendant
                                                         Email: liz@vennumlaw.com


1
           Case 5:20-cv-00612-D Document 11 Filed 01/28/21 Page 1 of 2
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was electronically filed with the
Clerk of Court using the CM/ECF system which will send notification to all other Parties as
follows:

                                 Walter L. Bowers Jr.
                                 Wooden Bowers Vinson PLLC
                                 8420 University Executive Park Drive
                                 Suite 810
                                 Charlotte, NC 28262
                                 wbowers@wbvlaw.com
                                 Counsel for Plaintiff



This, the 28th day of January, 2021


                             Vennum PLLC


                                                  By:     ​/s/ Elizabeth Vennum
                                                           Elizabeth Vennum




2
           Case 5:20-cv-00612-D Document 11 Filed 01/28/21 Page 2 of 2
